Defendant’s counsel insisted that the agreement made by the attorneys for the respective parties, on the 13th September, 1845, that the trial of the cause be put off until the next April circuit, operated as a stipulation to try at the April circuit.
Jewett, Justice.
Held that the agreement of the 13th September did not operate as a stipulation to try, it was nothing more in effect than an agreement to let the cause go over *166the circuit without prejudice to either party. The plaintiff’s attorneys tendered a stipulation, and offered to pay costs under the rule, which was declined by defendant’s attorneys. Motion denied with $7 costs.